Citation Nr: 1445608	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  14-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits.  


ATTORNEY FOR THE BOARD

R. Giannecchini





INTRODUCTION

The Veteran had active duty service from January 1968 to April 1970.  He is identified as having died in September 2005 (a death certificate is not available for review).  The appellant is identified as the adoptive mother of the Veteran's biological son, a minor child.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claims folder currently resides with the RO in New York, New York.  

The appellant is unrepresented in her current appeal.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In an August 2014 VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant requested a Travel Board hearing before a member of the Board.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand of this matter to the AOJ is warranted.  




Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a hearing before a member of the Board sitting at the RO.  The AOJ should notify the appellant of the date and time of the hearing and give her time to prepare.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



